Exhibit 10.2
CPEX PHARMACEUTICALS, INC.
2008 Equity and Incentive Plan
Non-Statutory Stock Option Certificate
          CPEX Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
hereby grants to the person named below an option (the “Option”) to purchase
shares of Common Stock, $0.01 par value per share, of the Company (the “Common
Stock”) pursuant to and subject to the Company’s 2008 Equity and Incentive Plan
(the “Plan”) (all such terms and conditions of the Plan being incorporated
herein by reference as fully as if set forth herein), exercisable on the
following terms and conditions including those set forth on the reverse side of
this Certificate:

     
Name of Optionholder:
   
 
   
 
   
Address:
   
 
   
 
   
Social Security No.:
   
 
   
 
   
Number of Shares:
   
 
   
 
   
Option Price:
   
 
   
 
   
Date of Grant:
   
 
   
 
   
Vesting Schedule:
   
 
   
 
   
Expiration Date:
   
 
   

          This Option is not intended to constitute an Incentive Stock Option
under section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
          By acceptance of this Award, the Optionholder agrees to all the terms
and conditions hereof, including, without limitation, those set forth in the
Plan and on the reverse side of this Certificate.

            CPEX PHARMACEUTICALS, INC.
      By:           Title:             

* * * * *

 



--------------------------------------------------------------------------------



 



CPEX PHARMACEUTICALS, INC. 2008 EQUITY AND INCENTIVE PLAN
Non-Statutory Stock Option Terms And Conditions
1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan. This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Secretary of the Company.
2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate, which is not less than 100% of the fair market
value of a share of Common Stock of the Company on the Date of Grant.
3. Vesting Schedule. This Option may be exercised at any time and from time to
time for the number of shares and in accordance with the vesting schedule
indicated on the face of this certificate, but only for the purchase of whole
shares. This Option may not be exercised as to any shares after the Expiration
Date.
4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised, accompanied by payment in full
of the Option Price for such shares. Such payment may be made in whole or in
part in cash or to the extent permitted by the Committee at or after the grant
of the Option, pursuant to any of the following methods: (i) by actual delivery
and transfer, or attestation of ownership and delivery of a valid instrument of
transfer, to the Company of shares of Common Stock owned by the Optionholder,
including vested Restricted Stock, (ii) by retaining shares of Common Stock
otherwise issuable pursuant to the Option, (iii) for consideration received by
the Company under a broker-assisted cashless exercise program acceptable to the
Company, or (iv) for such other lawful consideration as the Committee may
determine. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.
5. Rights as a Stockholder or Employee. The Optionholder shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above. The Optionholder shall not have any rights
to continued employment or service by the Company or its Affiliates by virtue of
the grant of this Option.
6. Change in Control. As provided in the Plan, in the event of a Change in
Control affecting the Company’s outstanding Common Stock, the Committee shall
(i) provide for the acceleration of any time period relating to the exercise of
the Option, (ii) provide for payment to the Optionholder of cash or other
property with a fair market value equal to the amount that would have been
received upon the exercise of the Option had the Option been exercised upon the
Change in Control, (iii) adjust the terms of the Option to reflect the Change in
Control, or (iv) cause the Option to be assumed, or new rights substituted
therefor, by another entity.
7. Option Not Transferable. This Option is not transferable by the Optionholder
otherwise than by will or the laws of descent and distribution, and is
exercisable during the Optionholder’s lifetime only by the Optionholder or the
Optionholder’s guardian or legal representative. The naming of a Designated
Beneficiary does not constitute a transfer.
8. Exercise of Option After Termination of Employment. If the Optionholder’s
status as an employee of (a) the Company, (b) an Affiliate, or (c) a corporation
(or parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason the Optionholder, or in the event of the
Optionholder’s death, his or her Designated Beneficiary, shall have the right,
at any time within one year after the date of termination, to exercise in whole
or in part any rights that were available to the Optionholder at the time of
such termination. Notwithstanding the foregoing, no rights under this Option may
be exercised after the Expiration Date. The aforesaid one-year period may be
extended by the Committee in its sole discretion up to the Expiration Date of
the option. If an Optionholder’s employment relationship with the Company or any
Affiliate is terminated for cause (as defined by the Committee in its sole
discretion), all such Optionholder’s options shall terminate immediately and be
of no further force or effect. Whether authorized leaves of absence or absence
on military or governmental service may constitute termination for purposes of
the Plan shall be conclusively determined by the Committee. Nothing in the Plan
or in any option granted thereunder shall be deemed to give the Optionholder the
right to continue his or her employment with the Company or any of its
Affiliates or shall be deemed to interfere in any way with the right of the
Company to terminate any Optionholder’s employment relationship at any time and
for any reason. Options granted under the Plan shall not be affected by any
change of employment among the Company and its Affiliates so long as the
Optionholder continues to have an employment relationship with the Company or
one of its Affiliates.
9. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.
10. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion, require or permit any other federal or state taxes imposed on
the Optionholder on the exercise of this option or the sale of the shares to be
paid by the Optionholder. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the exercise of this Option, valued at their Fair Market Value on
the date of delivery. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionholder.
Adopted May 13, 2008

 